                      Case 8-20-08051-ast     Doc 59       Filed 01/25/21   Entered 01/25/21 21:37:28




                                        Jeffrey P. Nolan             January 25, 2021              jnolan@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                        The Honorable Alan S. Trust
N E W Y O R K, N Y                      United States Bankruptcy Court
                                        Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                              Alfonse M. D’Amato Federal Courthouse
LOS ANGELES                             290 Federal Plaza
CALIFORNIA 90067
                                        Central Islip, New York 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                           Re:    In re: Orion HealthCorp, Inc., et al.
                                                           Howard M. Ehrenberg v. Sartison, et al.,
                                                           Adv. Proc. No. 20-08051-AST

                                        Dear Judge Trust:

                                               We are counsel for Howard M. Ehrenberg in his capacity as
                                        Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Liquidating
                                        Trustee”) in the above referenced adversary proceeding.
SAN FRANCISCO
                                               The Court has rescheduled the Pretrial Conference from
150 CALIFORNIA STREET
15th FLOOR
                                        January 21, 2021 at 10:00 a.m. (prevailing Eastern time) to February
SAN FRANCISCO                           9, 2021 at 2:30 p.m. (prevailing Eastern time), before the Honorable
CALIFORNIA 94111-4500                   Alan S. Trust, United States Bankruptcy Judge, Courtroom 960 of the
TELEPHONE: 415/263 7000                 United States Bankruptcy Court for the Eastern District of New York,
FACSIMILE: 415/263 7010                 290 Federal Plaza, Central Islip, NY 11722.

DELAWARE                                       The Liquidating Trustee will cause this letter to be served on
919 NORTH MARKET STREET
                                        the Office of the United States Trustee and all other parties entitled to
17th FLOOR
P.O. BOX 8705
                                        receive notice.
WILMINGTON
DELAWARE 19899-8705                                                     Very truly yours,
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400                                                 /s/ Jeffrey P. Nolan
                                                                        Jeffrey P. Nolan
NEW YORK
780 THIRD AVENUE
                                        JPN:lsc
36th FLOOR
NEW YORK
NEW YORK 10017-2024                     cc: Counsel for Defendants (Via ECF)
TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




                 jl

                                        DOCS_NY:42089.1 65004/003
